Citation Nr: 0518991	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-24 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability from 
polymyositis due to Department of Veterans Affairs medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  The claims folder was subsequently 
transferred to the Medical and Regional Office Center (RO) in 
Wichita, Kansas.   

The case returns to the Board following a remand to the RO in 
December 2003.  

The veteran testified before the undersigned at a Travel 
Board hearing in April 2005.  A transcript of that hearing is 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent, probative evidence that VA medical 
personnel failed to timely or properly diagnose the veteran's 
polymyositis due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault during 
the course of treating the veteran.   

3. The evidence does not show that a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed polymyositis 
earlier than February 1981 and rendered treatment.



CONCLUSION OF LAW

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability from 
polymyositis due to VA medical treatment is not established.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in August 2003 and May 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim for 38 U.S.C.A. § 1151 compensation 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what evidence or 
information the veteran was responsible to provide.  In 
addition, supplemental statements of the case issued in March 
2003 and September 2004 include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board is satisfied that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO adjudicated the claim on appeal in June 1999,  before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements).  Moreover, the Board emphasizes 
that neither the veteran nor his representative has made any 
showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, the 
May 2004 VCAA notice letter to the veteran contains this 
specific request.  

With respect to the duty to assist, the RO has obtained the 
relevant VA medical records, records from the Social Security 
Administration, and a medical opinion.  See 38 U.S.C.A. § 
5103A(d).  The veteran has submitted various private medical 
records and statements, several lay statements, recent VA 
treatment records, and several written personal statements in 
addition to his testimony at the RO hearing in December 2002 
and the Board hearing in April 2005.  He has not identified 
or authorized the release of any other private medical 
evidence.  The Board notes that its September 2002 request 
for records from the VA Medical Center in Minneapolis yielded 
a negative response in October 2002.  However, it appears 
that the limited records available from that facility were 
otherwise associated with the claims folder.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  

The Board acknowledges that the December 2003 remand 
requested an examination in connection with a review of the 
veteran's record and medical opinion concerning the propriety 
of VA medical treatment.  The July 2004 report of the VA 
medical opinion does not include any examination.  Generally, 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders, such 
that failure to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  However, where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial. Id. (citing 38 U.S.C.A. § 7261(b)) 
("Court shall take due account of the rule of prejudicial 
error").  

In this case, the Board finds that the opinion from the July 
2004 record review is based on a complete review and 
discussion of the relevant evidence and that it answers all 
questions necessary to adjudicate this appeal.  Thus, the 
omission of the examination does not result in any prejudice 
to the veteran and is therefore harmless error.  Moreover, 
neither the veteran nor his representative has shown or 
alleged that failure to examine the veteran causes any 
prejudice.  See Mayfield, supra.  Therefore, there is no 
basis to remand this appeal again for compliance with the 
previous remand instructions.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the Court would not require strict 
adherence to technical requirements and impose additional 
burdens on VA when there was no benefit flowing to the 
claimant).

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying disability to a veteran in the same manner 
as if such disability were service-connected.  38 U.S.C.A. § 
1151(a) (West 2002).  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(effective Sept. 2, 2004) (to be codified at 38 C.F.R. § 
3.361) (applicable to claims filed on or after October 1, 
1997).    

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 69 Fed. Reg. at 
46,433 - 46,434 (to be codified at 38 C.F.R. § 3.361(d)).    

The Board notes that, for claims filed before October 1, 
1997, there is no requirement of fault in the part of VA 
service providers to confer entitlement on the injured 
veteran.  See Brown v. Gardner, __ U.S. __, __ (1994), 115 
S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet.App. 584 (1991); 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001), as amended by Pub. L. No. 
104-204, 110 Stat. 2926 (effective for claims filed on or 
after October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).  
Because the RO received the veteran's claim in 1998, the 
fault requirement is applicable.  

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  69 Fed. Reg. at 46,433 (to 
be codified at 38 C.F.R. § 3.361(b)).  In determining whether 
disability resulted from disease or injury or aggravation of 
an existing disease or injury suffered as a result of VA 
care, the evidence must show actual causation rather than 
coincidental occurrence.  69 Fed. Reg. at 46,433 (to be 
codified at 38 C.F.R. 
§ 3.361(c)(1)).       

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a).

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition. Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of skill 
or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death." VAOPGCPREC 5-01. The factual elements 
necessary to support such a claim, as a general matter, are: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered. Id.

The factual elements of a claim for benefits under 38 
U.S.C.A. § 1151 based on VA's failure to diagnose or treat an 
underlying disease or injury, as detailed above, were 
discussed in VAOPGCPREC 5-01 in the context of claims filed 
prior to October 1, 1997. It is reasonable, however, to 
conclude that the factual elements to prove such a claim 
would be similar for Section 1151 claims filed after October 
1, 1997, such as this one.  There would still need to be 
evidence showing that VA failed to diagnose and/or treat a 
preexisting disease or injury and that the claimant suffered 
additional disability which probably would have been avoided 
if proper diagnosis and treatment had been rendered.  
However, since this claim was filed after October 1, 1997, 
the disability would be considered the "result of" VA 
treatment only if the failure to diagnose or treat the 
condition amounted to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an unforeseen event.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran states that he presented for VA medical care in 
1980 and was diagnosed as having rheumatoid arthritis.  He 
returned several months later after the disability had 
worsened.  He was ultimately diagnosed as having 
polymyositis.  The veteran alleges that the initial diagnosis 
of rheumatoid arthritis was incorrect and that the 
misdiagnosis, and the resulting delay in treating the 
polymyositis, resulted in irreparable muscle damage and 
caused additional disability.  

VA medical records showed that the veteran presented in 
December 1980 with numbness in the hands and feet and neck 
pain.  He returned later in December 1980 with knee pain of 
unknown cause.  During a January 1981 follow-up, the veteran 
described a four- or five-year history of scattered 
arthralgias.  It was noted that laboratory tests showed a 
sedimentation rate 65 percent and positive rheumatoid factor.  
The diagnosis was rheumatoid arthritis.  He was referred to 
the rheumatology clinic and prescribed Ecotrin.  During the 
consultation about two weeks later in January 1981, the 
veteran related some improvement in the pain on aspirin.  He 
denied symptoms including dysphagia and weight loss.  Tests 
results were again reviewed.  The diagnosis was seropositive 
rheumatoid arthritis, acute, active.  In February 1981, the 
veteran reported more improvement in symptoms, though he 
still had considerable joint pain.  Records from mid February 
1981 reflected little or no improvement with medical therapy.  
In late February 1981, the veteran was hospitalized at the VA 
medical center for evaluation of diffuse edema and muscle 
weakness.  He reported that, two weeks prior to admission, he 
developed diffuse swelling and stiffness and became so weak 
that he could hardly walk or move his upper extremities.  He 
described recent-onset dysphagia.  Testing conducted during 
the admission suggested rheumatoid arthritis, polymyositis, 
and proteinuria.  Muscle biopsy confirmed severe, active 
polymyositis.  

It is clear the veteran had polymyositis when hospitalized in 
February 1981. However, it does not necessarily follow that 
VA failed to diagnose or treat this condition when the 
veteran presented there for treatment prior to that time.

In July 2004, a VA rheumatologist reviewed the veteran's VA 
medical records for the applicable time period, December 1980 
to March 1981.  She discussed the relevant findings in the 
opinion report.  She observed that, in the treatment notes 
dated before the veteran's hospitalization, there was no 
mention of the veteran complaining of weakness.  In addition, 
the veteran was asked if he had symptoms such as dysphagia 
and weight loss, which could lead to a diagnosis of 
polymyositis, but he answered negatively.  Weakness was 
demonstrated during the VA hospitalization from February to 
March 1981, at which time a muscle biopsy was done to 
establish a diagnosis of polymyositis.  The VA rheumatologist 
concluded that the veteran had both arthritis and 
polymyositis, with the arthritis presenting first.  She did 
not find a failure of VA medical personnel to timely diagnose 
polymyositis.  There is no contrary competent opinion of 
record.    

In other words, assuming, for the sake of argument, that VA 
failed to diagnose the veteran's polymyositis in late 
1980/early 1981, there is still no showing that a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment.  Rather, the veteran 
did not complain of symptoms of polymyositis before his 
hospitalization in February 1981.

Initially, the Board observes that the veteran has repeatedly 
expressed his personal belief that VA misdiagnosed his 
disorder and that he incurred additional disability as a 
result.  However, the veteran is a lay person, not trained or 
educated in rheumatology or any type of medicine.  As such, 
he is not competent to offer an opinion as to the propriety 
of a medical diagnosis or whether medical treatment caused 
additional disability.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  It is for this reason, also, 
that the several lay statements he has submitted, while 
competent to establish symptomatology readily observable by a 
lay person, are not competent to establish failure by VA to 
diagnose the condition at issue.

During the April 2005 Travel Board hearing, the veteran 
stated that one of his private doctors had told him that, if 
VA had correctly diagnosed his disorder, he would not have 
any problems.  However, the doctor stated that he would not 
commit that statement to writing.  Although a veteran is 
normally competent to testify as to what he has personally 
observed, this testimony as to what his private physician 
said is not competent evidence required to establish 
entitlement to benefits.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

Similarly, the veteran testified that another private 
physician had offered a similar sentiment.  Records from this 
physician, a Dr. Moots, are available.  The notes in 
question, dated in October 2004, read in pertinent part: 
"Was initially evaluated at VA in 1980 (November) [and] told 
he [rheumatoid arthritis and treated with aspirin].  Was 
extremely weak [and] unable to walk.  [Three] months later 
was diagnosed [with] polymyositis [and] started on steroids 
[and] gold shots but muscle damage was already done."  This 
statement cannot be reasonably construed as concluding that 
VA medical personnel negligently failed to timely or properly 
diagnose the veteran's disability.  It merely offers the 
observation that muscle damage had occurred; it does not 
state, or even suggest, that such damage was proximately due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
diagnosing and treating the veteran.  

Even if the Board did accept the Dr. Moots's statement as 
suggesting fault, the opinion is not based on a review of the 
relevant medical evidence or apparently anything other than 
history as reported by the veteran.  Such an opinion would 
have little probative value and would not provide a 
sufficient basis to establish service connection.  See Swann 
v. Brown, 5 Vet. App. 229 (1993) (a medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence).

In summary, the Board concludes that the preponderance of the 
evidence is against awarding compensation pursuant to 
38 U.S.C.A. § 1151 for alleged additional disability from 
polymyositis due to VA medical treatment.  38 U.S.C.A. § 
5107(b).  The competent, probative evidence of record finds 
no failure to timely diagnose the veteran's polymyositis, and 
therefore no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment.  
38 U.S.C.A. § 1151(a).  There is no evidence or allegation 
that any disability resulted from an event that was not 
reasonably foreseeable. Id.  Accordingly, the appeal is 
denied.   



	(CONTINUED ON NEXT PAGE)



ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for alleged additional disability from polymyositis due to VA 
medical treatment is denied. 



	                        
____________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


